BETA OIL & GAS, INC.


6120 S. YALE AVE., SUITE 813


TULSA, OK 74136


PLACEMENT AGENT AGREEMENT

March __, 2001 1 1 __________ __________ __________ Gentlemen: The undersigned,
Beta Oil "&" Gas, Inc., a Nevada corporation (the "Company"), hereby confirms
its agreement with you as follows: 1. General.         This Placement Agent
Agreement (the “Agreement”) sets forth the understanding and agreement between
the Company and you (the “Placement Agent”) whereby, subject to the terms and
conditions contained herein, the Placement Agent will offer to sell on behalf of
the Company, on a nonexclusive basis, and the Company will sell, pursuant to
subscriptions obtained by the Placement Agent, other agents acting on behalf of
the Company and the Company’s officers, directors and employees, up to
$5,000,000 in Units (the “Units”). Each Unit consists of One (1) share of 8%
Convertible Preferred Stock, (the “Preferred Shares”), together with one half of
one warrant to purchase one share of the Company’s common stock (“Warrant”).
Each Warrant entitles the holder to purchase one share of Company common stock,
at a price of $___ per Unit, with a minimum purchase of 5,000 Units, on the
terms described in the Private Placement Memorandum dated March 20, 2001, (the
“Memorandum”). 2. Appointment of Placement Agent; Timing; Compensation; Manner
of Offering.
------------------------------------------------------------------------ (a) The
Company hereby appoints the Placement Agent as its nonexclusive agent for the
purpose of selling the Units in accordance with the terms and conditions hereof
and in accordance with the Memorandum. The Placement Agent hereby accepts such
agency and agents to use its best commercial efforts to sell the Units on said
terms and conditions. In the offering, sales shall be made by the Placement
Agent, by other agents acting on behalf of the Company and by certain officers,
directors and employees of the Company to an unlimited number of persons
qualifying as “accredited investors,” as such term is defined in Section (a) of
Rule 501 of the rules and regulations (collectively, the “Rules”) promulgated by
the Securities and Exchange Commission (the “SEC”) under the Securities Act of
1933, as amended (the 1933 Act”). The Company shall have the exclusive right, in
its sole and absolution discretion, to accept or to refuse subscriptions from
any prospective Subscriber, to limit the number of Units acquired by any
purchaser, and to make discretionary exceptions to the minimum purchase
requirements. (b) The offering shall commence on the date hereof (the
“Commencement Date”). The Placement Agent will offer the Units in such states
approved in writing by the Company where the Placement Agent is duly licensed
and authorized to conduct business as a broker/dealer in securities. The Units
may only be offered in jurisdictions in which an exemption from the
jurisdiction’s securities registration requirements is available. The Placement
Agent shall notify the Company as to each state where the Placement Agent
intends to offer the Units. Offers will commence in such jurisdictions on such
dates as the Company advises that applicable exemption requirements have been
complied with. Each purchaser of Units must purchase a minimum of 5,000 Units,
unless otherwise allowed by the Company pursuant to Section 2(a) hereof. The
Placement Agent shall only permit duly authorized and licensed agents and
representatives of the Placement Agent, to offer and sell the Units in the
Offering on behalf of the Placement Agent. (c) The offering will continue until
the earlier of (1) the date of which all of the Units have been sold, (2) April
30, 2001, which date may be extended by the Company in its discretion for up to
60 days (the “Termination Date”) or (3) the date, if any, upon which the Company
elects to discontinue or otherwise terminate the offering. The period during
which the offering is made is referred to herein as the “Offering Period.”
        (d) All funds for the purchase price of Units received by the Placement
Agent shall be delivered directly to the Escrow Agent for deposit in the
Company’s Escrow Account as described in the Memorandum by noon of the next
business day following receipt. No more than 10 business days after the Escrow
agent has received cleared funds for at least $1,500,000 in Units, a closing
shall be held (the “Initial Closing”) at which time any sales commission due the
Placement Agent under Section 2(e) hereof will be delivered to the Placement
Agent by the Company, and certificates representing the Preferred Shares and
Warrants will be delivered to the subscribers therefor. In the event the Initial
Closing occurs prior to the Termination Date, additional closings (the
“Subsequent Closings”) shall be held as determined by the Company up to and
including the Termination Date. At the Subsequent Closings, any sales commission
due the Placement Agent under Section 2(e) hereof will be delivered to the
Placement Agent by the Company, and certificates representing the Preferred
Shares and Warrants sold since the most recent closing will be delivered to the
subscribers therefore. If the Minimum Offering as described in the Memorandum is
not completed before the Termination Date, the Escrow Agent will return all
subscriber’s funds without interest and without deduction.         (e) In
accordance with the terms and conditions contained herein, as compensation for
the services rendered by the Placement Agent hereunder, as conditional upon the
Company completing at least the Minimum Offering, the Company will pay to the
Placement Agent a sales commission of eight percent (8%) of the gross proceeds
only from Subscriber subscriptions accepted and actually received by the
Company, provided such subscriptions were obtained solely through the selling
efforts of the Placement Agent. The Placement Agent shall receive no sales
commission or other compensation in connection with any other Subscriber
subscriptions, including, without limitation, subscriptions that may be obtained
through the selling efforts of other agents engaged by the Company or the
Company’s officers, directors or employees as set forth in Section 2(f) hereof.
        (f) At the Final Closing the Company shall deliver to the Placement
Agent one warrant to purchase one share of the Company’s common stock (the
“Placement Agent’s Warrant”) for every ten Units sold by the Placement Agent.
The Placement Agent’s Warrants shall be exercisable for a period of five (5)
years commencing immediately upon issuance and, if the Placement Agent’s
Warrants are not exercised during this term, they shall by their terms
automatically expire. The exercise price per Placement Agent Warrant shall be
one-hundred percent (100%) of the Offering Price of the Units.         The
Company shall set aside and at all times have available a sufficient number of
shares to be issued upon exercise of the Placement Agent’s Warrants (the
“Warrant Stock”). While any Warrants are outstanding, the Company shall not take
any action that would act to terminate the Placement Agent’s Warrants. The
Placement Agent’s Warrants shall contain standard antidilution provisions. Prior
to the issuance of the Placement Agent’s Warrants, the Placement Agent may
designate that the Placement Agent’s Warrants be issued in varying amounts
directly to its officers or directors. Such designation shall only be made by
the Placement Agent if it determines that such issuances would not violate the
interpretation of the Board of Governors of the NASD relating to the review of
corporate financing arrangements. The Placement Agent may transfer, after one
year from the date of the Memorandum, a portion or all of the Placement Agent’s
Warrants to certain persons, including, but not limited to, the Placement
Agent’s officers, directors, shareholders, employees, or registered
representatives. Such transfers shall only be made if they do not violate the
registration provisions of the Securities Act or the rules of the NASD. In the
event of any public offering by the Company of equity securities equivalent to
the Warrant Stock, then the Placement Agent’s Warrants and Warrant Stock shall
be subject to a “lock-up” under terms and conditions identical to those of other
shareholders. The Placement Agent’s warrants expire 5 years from the date of the
final closing of the offering.         Beta will register, within one year of
completion of this offering, on Form S-3 or other applicable form under the
Securities Act of 1933, as amended, the shares of Beta common stock which would
be issued upon exercise of the Placement Agent’s Warrants.         (g) At the
option of the Company and in its sole discretion, Units may be offered for sale
by one or more other agents engaged by the Company and by certain officers,
directors and employees of the Company in Oklahoma and such other states as the
Company may reasonably deem necessary to accomplish the sale of the Units.
        (h) The offering of the Units shall be undertaken in reliance upon the
exemption from the registration requirements of Section 5 of the 1933 Act
provided by Section 4(2) thereof and Rule 506 of Regulation D of the Rules
(“Regulation D”) and all related rules, and in reliance upon the exemptions from
the securities registration requirements of any jurisdiction in which the Units
are offered provided by the applicable “private offering” or “limited offering”
exemptions under the laws and related regulations of such jurisdictions. The
Placement Agent and the Company will use their respective best efforts to comply
with such exemptions. ALIGN=LEFT>3. Representations, Warranties and Agreements
of the Company.         The Company represents and warrants to, and agrees with,
the Placement Agent as follows: (a) The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Nevada with
the full corporate power and authority to conduct its business as described in
the Memorandum. The Company is duly licensed or qualified to do business and in
good standing as a foreign corporation in all jurisdictions in which the nature
of the activities conducted by it or the character of the assets owned or leased
by it makes such license or qualification necessary. (b) At the Commencement
Date, the Company will have an authorized capitalization as set forth in the SEC
Reports (as defined in the Memorandum (except for any sales of Units completed
before the Commencement Date), and all of the then outstanding shares of capital
stock of the Company will have been duly authorized and be validly issued, fully
paid and nonassessable. (c) The Company does not have outstanding any options to
purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or any contracts or commitments to issue to sell,
any equity securities or any such warrants, convertible securities or
obligations, other than as disclosed in the SEC Reports. (d) Except as disclosed
in the Memorandum, there are no actions, suits or proceedings pending or
threatened against the Company, or against or affecting any of its directors or
officers, before or by any federal or state court, commission, regulatory body,
administrative agency or other governmental body, domestic or foreign, wherein
an unfavorable ruling or decision or finding would materially and adversely
affect the Company or its business. The Company has, and at all times during the
Offering Period will have, complied in all material respects with all laws,
regulations and orders applicable to it or its business, the violation of which
would have a material adverse effect upon its business. The Company has, and at
all times during the Offering Period will have, in all material respects
performed all its obligations required to be performed by it, and is not, and at
all times during the Offering Period, will not be, in default under any material
contract or other instrument to which it is a party. (e) The Company is not in
violation of its Articles of Incorporation or Bylaws. (f) Prior to the
Commencement Date, the Preferred Stock will have been duly authorized and, when
issued and delivered to the purchasers thereof against payments therefor and in
the manner described in the Memorandum, will be validly issued, fully paid and
non-assessable. The description of the Preferred Shares and Common Stock
contained in the Memorandum will be complete and accurate in all material
respects at all times during the Offering Period. (g) This Agreement has been
duly authorized, executed and delivered by the Company and constitutes a valid
and binding agreement of the Company, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles. The
performance of this Agreement and the consummation of the transactions
contemplated hereby will not result in a breach or violation of any of the terms
or provisions of, or constitute a default under, any indenture, mortgage,
instrument to which the Company is a party or by which the Company or any of its
properties is bound, or under any statute or under any order, rule or regulation
of any court or other regulatory agency applicable to the Company or its
business. No consent, approval, authorization or order of any court or
regulatory agency or body is required for the consummation by the Company of the
transactions on its part contemplated in this Agreement, except as such may be
required under federal and state securities laws. (h) Except as reflected in or
contemplated by the Memorandum, since the respective dates as of which
information is given in the Memorandum, there has not been, and on the
Termination Date there will not have been, any material adverse change in the
condition of the Company, financial or otherwise. ALIGN=LEFT>4. Representations,
Warranties and Covenants of the Placement Agent.         The Placement Agent
represents and warrants to, and agrees with, the Company as follows: (a) The
Placement Agent and each of its agents and representatives participating in the
offering have and will maintain in effect all required licenses, permits,
filings, consents, approvals and registrations that may be required to perform
their respective obligations under this Agreement. (b) All information furnished
herein or in writing to the Company by or on behalf of the Placement Agent with
respect to the Placement Agent or otherwise included in the Memorandum will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. (c)
The Placement Agent is duly organized, validly existing and in good standing
under the laws of the state where the Placement Agent is organized with the full
corporate power and authority to conduct its business as required herein. (d)
The Placement Agent nor any of its agents and representatives will not make any
material representations or other statements of fact with respect to the Company
or the Units or Preferred Shares except as set forth in the Memorandum. (e) The
Placement Agent will not solicit subscriptions for the Units by means of any
form of solicitation or general advertising in any manner prohibited by the
requirements of Rule 502 of the 1933 Act. The Placement Agent will deliver a
copy of the Memorandum (and all amendments, supplements and exhibits thereto) to
each prospective Subscriber from whom it solicits a subscription. (f) Before
forwarding to the Company any subscription documents or purchase price funds
from any prospective Subscriber, the Placement Agent will have reasonable
grounds to believe and shall believe that such prospective Subscriber is an
“accredited investor” as defined in Rule 501 of Regulation D. (g) The Placement
Agent will not publish, or circulate to third parties any solicitation material
other than the Memorandum, as may be amended and supplemented, and it will not
give any information or make any representations in connection with the
solicitation of and the obtaining of purchasers of the Units other than those
contained in the Memorandum, as it may be appended and supplemented, or other
information approved in writing before use by the Company. (h) During the
Offering Period, the Placement Agent and each of its agents and representatives
making offers of the Units shall comply in all material respects with respect to
all federal and state securities laws, rules and regulations applicable to such
activities. (i) The Placement Agent will deliver the originals of all
subscription documents to the Company for its review as promptly as practicable
after the receipt of such subscription documents by the Placement Agent. The
Placement Agent will also deliver to the Company, or deliver directly to the
Escrow Agent described in the Memorandum all checks and funds received in
respect of the purchase price from prospective Subscribers. The Placement Agent
will promptly inform the Company of any facts which come to its attention which
would cause a reasonable person to believe that any of the subscription
documents received by the Placement Agent contain any material misstatement or
omission. (j) Neither the Placement Agent nor any of its directors, officers or
partners is subject to any disqualification set forth in Rule 505(b)(2)(iii) of
Regulation D. (k) This Agreement has been duly authorized, executed and
delivered by the Placement Agent and constitutes a valid and binding agreement
of the Placement Agent, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles. The performance
of this Agreement and the consummation of the transactions contemplated hereby
will not result in a breach or violation of any of the terms or provisions of,
or constitute a default under, any indenture, mortgage, voting trust agreement,
loan agreement, note or other evidence of indebtedness, lease, contract or other
agreement or instrument to which the Placement Agent is a party or by which the
Placement Agent or any of its properties is bound, or under any statute or under
any order, rule or regulation of any court of other regulatory agency or body
applicable to the Placement Agent or its business. No consent, approval,
authorization or order of any court or regulatory agency or body is required for
the consummation by the Placement Agent of the transactions on its part
contemplated in this Agreement, except as such may be required under federal and
state securities laws. ALIGN=LEFT>5. Covenants of the Parties. The parties
further agree as follows: (a) The Company shall furnish the Placement Agent with
such number of printed copies of the Memorandum, with all amendments supplements
and exhibits thereto, as it may reasonably request and, similarly, to furnish
the Placement Agent with as many copies of any additional sales literature or
other materials approved by the Company for use in connection with the offering.
(b) Except as may be contemplated by Section 4(a) hereof, the Company shall
promptly furnish such information and execute and file such documents as may be
necessary for the Company to qualify the Units for offer and sale under
Regulation D and under the exemptions to securities laws of such jurisdictions
of which prospective Subscribers are residents and to file and make in each
subsequent period such statements and reports, and take all actions, as may be
required to permit the continuance of offers or sales in such jurisdictions for
as long as may be necessary to complete the distribution of the Units. Upon
request, the Company will furnish to the Placement Agent a copy of such
documents filed by the Company in connection with any such filings. The
Placement Agent agrees to provide any information, executions and filings
reasonably required in connection with the foregoing. (c) If any event, known to
either party, shall have occurred as a result of which the Memorandum in its
then current form, including any amendments or supplements thereto, would
include an untrue statement of a material fact or would omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, or if for any other
reason it shall be necessary to amend or supplement the Memorandum, such party
will promptly so advise the other party and the Company will promptly amend or
supplement the Memorandum and, upon the Placement Agent’s request, will furnish
as many copies as the Placement Agent may reasonably require of an amended or
supplemented Memorandum correcting such statement or omission or responding to
such other reason for amendment or supplementation. (d) The Placement Agent
shall maintain a contemporaneous record and accounting of each Memorandum
distributed to prospective Subscribers, review the subscription documents
submitted by prospective Subscribers for completeness and accuracy, promptly
report to the Company if any subscription documents appear to be incomplete or
inaccurate and provide such other administrative and other services as may
reasonably be requested by the Company in connection with the offering. 6.
Expenses.         The Company shall pay and bear all costs, fees and expenses
incident to the performance of the obligations of the Company under this
Agreement, including but not limited to, the expenses incident to: (i) the
preparation (except fees and expenses of counsel for the Placement Agent),
printing and the delivery to the Placement Agent of the Memorandum; (ii) the
issuance, sale and delivery to the purchasers of the Preferred Shares and the
preparation and delivery of certificates evidencing such securities; (iii) the
qualification for exemption of the Units for offer and sale under the securities
laws of the various jurisdictions referred to in Sections 2(b) and 2(f) hereof;
and (iv) the fees and expenses of counsel for the Company and of the Company’s
accountants, any transfer agent for the Shares and any other special agents
appointed for the transfer of the Shares. The Placement Agent shall pay and bear
all costs, fees and expenses incident to the performance of the obligations of
the Placement Agent under this agreement, including but not limited to, the
expenses incident to: (i) the fees and expenses of any counsel for the Placement
Agent; (ii) the telephone, travel and selling costs and expenses incurred by the
Placement Agent and its agents and representatives in the jurisdictions referred
in Section 2(b) hereof. The Company is not responsible for any cost associated
with the issuance of replacement certificate in the event of loss or theft. 7.
Conditions to the Obligations of the Placement Agent.
---------------------------------------------------- (a) The obligations of the
Placement Agent hereunder are subject to the accuracy, as of the date hereof, at
the time of the Closing and at each Subsequent Closing, if any, of the
representations and warrants made herein by the Company; to the accuracy in all
material respects of the certificates of the Company made pursuant to Section
5(e) hereof; to the performance by the Company of its obligations hereunder
required on its part to be performed or complied with prior to or at such time
of each such closing, and to the following additional conditions: (b) Prior to
the time of each such closing, no stop order shall have been issued by the SEC
with respect to the Offering, no proceedings therefor shall have been initiated
by the SEC and to the knowledge of the Company or the Placement Agent, no such
proceedings shall be contemplated by the SEC. 8. Indemnification. (a) The
Company will indemnify and hold harmless the Placement Agent and its officers
and directors from and against all losses, claims, damages or liabilities, joint
and several, to which any of the aforesaid parties may become subject, under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement of a material fact contained in the Memorandum, any amendment or
supplement thereto, any documents filed pursuant to Regulation D (hereinafter
referred to as a “Regulation D Document”) or in any “blue sky” filing or other
document executed by the Company or on its behalf specifically for the purpose
of qualifying any or all of the Units for sale under the securities laws of any
jurisdiction or based upon written information furnished under the securities
laws thereof (any such filing, document or information being hereinafter
referred to as a “Blue Sky Application”) or (ii) the omission to state in the
Memorandum, any amendment or supplement thereto, any Regulation D Document, or
any Blue Sky Application a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and will reimburse the Placement Agent and
its officers and directors for any legal or other expenses reasonably incurred
by the Placement Agent and its officers and directors in connection with
investigating or defending such loss, claim, damage or liability arises out of,
or is based upon any untrue statement or omission concerning the Placement Agent
or otherwise made in reliance upon and in conformity with instructions or
information furnished to the Company by the Placement agent or by any of its
officers, directors, employees or agents. (b) The Placement Agent will indemnify
and hold harmless the Company, its officers and directors and each person, if
any, who controls the Company within the meaning of Section 15 of the 1933 Act,
against all losses, claims, damages or liabilities to which any of the aforesaid
parties may become subject, under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon: (i) any untrue statement of a material fact contained in
the Memorandum, any amendment or supplement thereto, any Regulation D Document,
or any Blue Sky Application, in each case to the extent, but only to the extent,
the such untrue statement concerns the Placement Agent or otherwise was made in
reliance upon and in conformity with instructions or information furnished to
the Company by the Placement Agent or by any of its officers, directors,
employees or agents; (ii) the omission to state in the Memorandum, any amendment
or supplement thereto, any Regulation D Document, or in any Blue Sky Application
a material fact required to be stated therein or necessary to make the statement
therein, in light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, the such untrue
statement or omission concerns the Placement Agent or otherwise was made in
reliance upon and in conformity with instructions or information furnished to
the Company by the Placement Agent or by any of its officers, directors,
employees or agents; (iii) any unauthorized use of sales materials or use of
representatives; or (iv) any misrepresentation by the Placement Agent in this
Agreement or any breach of warranty by the Placement Agent with respect to this
Agreement. The Placement Agent will also reimburse the Company, its officers and
directors, or such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action referred to above. (c)
Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof. In case any such action shall be brought against any indemnified person
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
the it shall desire, jointly with any other indemnifying party similarly
notified, to assume the defense thereof with counsel satisfactory to such
indemnified party. 9. Survival Clause.         The respective indemnities,
agreements (including, without limitation, the agreements set forth in Section 8
hereof), representations, warranties and other statements of the Company and the
Placement Agent, as set forth in this Agreement, shall remain in full force and
effect, regardless of any investigation (or any statement as to the results
thereof) made by or on behalf of the Placement Agent or the Company, and shall
survive any closing and termination of this Agreement and the receipt of any
payment for the Shares. 10. Commencement Date, Term and Termination of this
Agreement. (a) This Agreement shall become effective as of the date first above
written. (b) The Company shall have the right to terminate this Agreement at any
time during the Offering period if any representations or warranties of the
Placement Agent hereunder shall be found to have been incorrect or misleading or
the Placement Agent shall fail, refuse or be unable to perform any of its
agreements or obligations hereunder. 11. Notices.>         All communications
hereunder shall be in writing and if sent to the Placement Agent shall be
mailed, delivered or telecopied to the Placement Agent at the address or numbers
set forth above: and if sent to the Company shall be mailed, delivered or
telecopied to the Company at the address or numbers set forth above, and to such
other addresses and persons as may reasonably be furnished in writing by the
parties hereto. 12. Governing Law.         This Agreement and all matters
related hereto shall be governed by and construed in accordance with the
internal laws of the state of Oklahoma applicable to agreements made and to be
performed entirely within such state. Any legal action, suit or proceeding with
respect to any matter relating to or arising out of or in connection with the
offering or this Agreement shall be brought in the federal and state courts
located in Tulsa, Oklahoma and, by execution and delivery of this Agreement,
each of the Company and the Placement Agent hereby further irrevocably agrees,
accepts and submits to, for itself and in respect of any of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. The
provisions of this Agreement shall be construed as of this Agreement had been
drafted by both parties. 13. Entire Agreement.         This Agreement contains
the entire understanding and agreement between the parties hereto with respect
to the subject matter hereof and supersedes all prior agreements, written or
oral, with respect thereto. 14. Waivers and Preservation of Remedies.
------------------------------------         No delay on the part of either
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of either party of any such
right, power or privilege, nor any single or partial exercise of any such right,
power or privilege, preclude any further exercise thereof or the exercise of any
other such right, power or privilege. 15. Counterparts. ------------
        This Agreement may be executed by one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.


16. PARTIES AND SUCCESSORS.

        This Agreement shall be binding upon and inure solely to the benefit of
the Company, the Placement Agent and to the extent provided in Section 8 hereof,
to each person indemnified therein, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. This Agreement may not be
assigned by either party without the prior written consent of the other party.
No purchaser of any Shares shall be deemed a successor or assign by reason of
such purchase.


17. SEVERABILITY.

        If any provision of this Agreement shall be held to be invalid, illegal
or unenforceable, or is challenged by any state or federal regulatory agency in
the administration of any statute or regulation, the validity, legality and
enforceability of the remaining provisions hereof shall in no way be affected or
impaired thereby.         IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be duly executed as of the date and year first above written.


                                            BETA OIL "&" GAS, INC.


                                            By _______________________________________
                                                  Steve A. Antry, President


                                            Placement Agent



                                            By _______________________________________
                                                  Authorized Officer

